DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed on 09/07/2021.  Claims 1-25 are pending.  Claims 1, 9 and 17 are independent.  Claims 9-25 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the distal end" in line 13 of the claim.  Claim 1 recites different distal ends (distal end of the proximal substantially cylindrical portion and the distal end of the medial portion).  It is unclear which distal end that the limitation "the distal end" in line 13 of the claim refers to.  For the purpose of examination, the examiner interprets the limitation "the distal end" in line 13 of the claim to be “the distal end of the medial portion.”

The art rejection(s) below is/are made as best understood by the examiner because of the 35 U.S.C. 112 issues stated above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 1, 2, 6, and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone et al. (US Pat. No.: 7,713,285) in view of Lee et al. (US Pat. No.: 5,480,403).
Regarding claims 1, 2, 6, and 7, Stone discloses, in one embodiment (Figs. 19-21), a tissue capture anchor (400, Figs. 19-21) for attaching tissue to bone, the anchor comprising: an anchor body (404, Figs. 19-21) comprising: at least two expandable tines (at least two 432, Figs. 19-21); and a spreader or anchor insert (402, Figs. 19-21) extending along a central longitudinal axis (central longitudinal axis of 402, Fig. 19) and configured to fit within the anchor body; and wherein the spreader comprises a proximal substantially cylindrical portion (proximal eyelet portion 408, Fig. 19) comprising a proximal end (proximal end of 408, Fig. 19) and a distal end (distal end of 408, Fig. 19), a medial portion (tapered portion 415, Fig. 19) comprising a proximal end (proximal end of 415, Fig. 19) and a distal end (distal end of 415, Fig. 19), the proximal end of the medial portion connected to the distal end of the proximal portion (Fig. 19), the medial portion widens relative to the central longitudinal axis from the proximal end of the medial portion to the distal end of the medial portion (Fig. 19), wherein the distal end of the medial portion defines a first diameter (the diameter of distal end of the medial portion); and a distal portion (see figure below) comprising a proximal end (see figure below) with a second diameter (the diameter of the proximal end of the distal portion), wherein the second diameter is smaller than the first diameter (as shown in the figure below, the diameter at the proximal end of the distal portion is smaller than the diameter at the distal end of the medial portion) and a distal end (see figure below), the proximal end of the distal portion connected to the distal end of the medial portion (the proximal end of the distal portion is indirectly connected to the distal end of the medial portion via a small intermediate portion between the distal portion and the medial portion as indicated in figure below), the distal portion tapering toward the central longitudinal axis to a tip (distal tip of 406, Fig. 19 and 21); a through-hole (416, Fig. 19); and an angled portion (tapered portion 415 or distal tapered portion of 415, Figs. 19-21) configured to force the expandable tines to deploy as the spreader is advanced through the anchor body (Figs. 20-21); wherein the anchor body comprises a central hole (central hole or opening of 404, Figs. 19-21) adapted to receive the proximal end of the spreader; wherein the outside surface of each tine comprises at least two teeth (at least two 434, Figs. 19-21); wherein an outside surface of the tines comprise ridges or teeth which are configured to secure the anchor body within bone (Fig. 21 and Col. 11, lines 34-47).  However, Stone does not disclose that the tip is a pointed tip configured to spear tissue in the embodiment shown in Figs. 19-21; and the through-hole is formed and positioned through the distal end of the medial portion and through the proximal end of the distal portion.

    PNG
    media_image1.png
    778
    824
    media_image1.png
    Greyscale

Stone teaches, in another embodiment (Figs 25-26), an anchor insert (604, Figs. 25-26) for inserting into the anchor comprising: a pointed tip (606, Fig. 25) configured to spear tissue (Figs. 25-26 and Col. 13, lines 34-51).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the tip of the spreader or anchor insert of the embodiment shown in Figs. 19-21 of Stone to be a pointed tip configured to spear tissue as taught by the embodiment shown in Figs. 25-26 of Stone in order to assist the anchor in driving or piercing the tissue (Col. 13, lines 34-51).
Furthermore, Lee teaches, in the same field of endeavor (suture anchor), a through-hole (113 Fig. 3 or 133, Fig. 5) which can be formed and positioned either at the proximal portion or through the distal end of a medial portion and through the proximal end of the distal portion of an anchor (110, Fig. 3 or 130, Fig. 5.  In Fig. 5, the through-hole is formed through proximal end of a distal portion 131 and a distal end of a medial portion which is a portion of 130 between the distal portion 131 and a proximal portion of 130. See Figure below) for receiving a suture.

    PNG
    media_image2.png
    490
    693
    media_image2.png
    Greyscale

At the time of the invention, it would have been obvious to one of ordinary skill in the art to try to modify the through-hole of the spreader or anchor insert of Stone to be formed and positioned through the distal end of the medial portion and through the proximal end of the distal portion of the spreader or anchor insert for receiving a suture as taught by Lee instead of being located at the proximal portion of the spreader or anchor insert since it has been recognized that the through-hole formed and positioned through the distal end of the medial portion and through the proximal end of the distal portion of the spreader or anchor insert works equally well for receiving a suture as the through-hole formed and positioned at the proximal portion of the spreader or anchor insert (Also see Lee, Col. 3, lines 30-48).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone et al. (US Pat. No.: 7,713,285) in view of Lee et al. (US Pat. No.: 5,480,403) as applied to claim 1 above, and further in view of Glazer et al. (US Pub. No.: 2008/0183220).
Regarding claim 3, Stone in view of Lee disclose substantially all the limitations of the claim as taught above but fails to disclose that an outside surface of the spreader comprises a lateral protrusion and the central hole of the anchor body comprises indentations adapted to engage the lateral protrusion for inhibiting movement of the proximal end of the spreader relative to the central hole.
Glazer teaches, in the same field of endeavor (tissue anchor), a tissue anchor comprising: an outside surface (outside surface of 106, Fig. 5) of a spreader (insert or screw 106, Fig. 5) comprising a lateral protrusion (thread of 106, Figs. 5 and 6); and a central hole (central opening of 102, Figs. 5 and 6) of an anchor body (sleeve 102, Figs. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the anchor of Stone in view of Lee to include an outside surface of the spreader comprising a lateral protrusion and that the central hole of the anchor body comprises indentations adapted to engage the lateral protrusion for inhibiting movement of the proximal end of the spreader relative to the central hole as taught by Glazer in order to control the expansion of the anchor body and/or maintain the expansion of the spreader at a desired expansion of the anchor body (Glazer, at least Paras. [0039], [0042], and [0043]).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone et al. (US Pat. No.: 7,713,285) in view of Lee et al. (US Pat. No.: 5,480,403) as applied to claim 1 above, and further in view of Meridew (US Pub. No.: 7,572,283).

Meridew teaches, in the same field of endeavor (tissue anchor), a tissue anchor comprising anchor body (22, Figs. 1-4) and a spreader (20, Figs. 1-4); wherein the inside surface of a central hole (central hole/lumen of 22, Figs. 1-6) in the anchor body comprises a groove (proximal groove of 76, Fig. 4) and the proximal end of the spreader comprises a ridge (54, Figs. 1-6) adapted to fixedly snap within the anchor body's groove (Col. 5, lines 19-26).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the tissue anchor of Stone in view of Lee to include that the inside surface of the central hole in the anchor body comprises a groove and the proximal end of the spreader comprises a ridge adapted to fixedly snap within the anchor body's groove as taught by Meridew in order to secure the anchor body to the spreader once the anchor is deployed in the body (Meridew, Col. 5, lines 19-26).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone et al. (US Pat. No.: 7,713,285) in view of Lee et al. (US Pat. No.: 5,480,403) as applied to claim 1 above, and further in view of Schwartz et al. (US Pub. No.: 2002/0169478).
Regarding claim 4, Stone in view of Lee disclose substantially all the limitations of the claim as taught above but fails to disclose that the inside surface of the central 
Schwartz teaches, from the same problem solving area (connecting an anchor body to an anchor insert), an anchor (combination of 60 and 20, Figs. 7 and 8) comprising an anchor body (60, Figs. 7 and 8) and an anchor insert (20, Figs. 7 and 8) for inserting into and connecting to the anchor body; wherein the inside surface of a central hole (central hole/lumen of 60, Figs. 7 and 8) in the anchor body comprises a groove (proximal groove of 60 with locking edge 62, Figs. 7 and 8) and the proximal end of the anchor insert comprises a ridge (34, Figs. 7 and 8) adapted to fixedly snap within the anchor body's groove (Figs. 7 and 8 and Para. [0036]).
At the time of the invention, it would have been obvious to modify the inside surface of the central hole in the anchor body of the Stone to include a groove and the proximal end of the spreader of Stone in view of Lee to include a ridge adapted to fixedly snap within the anchor body's groove as taught by Schwartz with the inside surface of the central hole in the anchor body comprising a groove and the proximal end of the anchor insert comprising a ridge adapted to fixedly snap within the anchor body's groove in order to securely lock the anchor body and the spreader/anchor insert and prevent them from disconnecting (Schwartz, at least Para. [0036]).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone et al. (US Pat. No.: 7,713,285) in view of Lee et al. (US Pat. No.: 5,480,403) as applied to claim 1 above, and further in view of Caspari et al. (US Pat. No.: 5,899,921)

Caspari teaches, from the same field of endeavor (tissue anchor), an anchor comprised of polyether-ether-ketone (PEEK).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the anchor of Stone in view of Lee to be comprised of polyether-ether-ketone (PEEK) as taught by Caspari, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP 2144.07
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone et al. (US Pat. No.: 7,713,285) in view of Lee et al. (US Pat. No.: 5,480,403) as applied to claim 1 above, and further in view of Denham et al. (US Pub. No.: 2006/0235413).
Regarding claim 8, Stone in view of Lee disclose substantially all the limitations of the claim as taught above but fails to disclose an inserter comprising a handle; an outer tube coupled to the handle; an inner rod or tube positioned within the outer tube and coupled to the spreader; an actuator shaft positioned within the handle and coupled to the inner rod; and a deployment knob coupled to the handle and the actuator shaft and configured to move the actuator shaft relative to the handle and the inner rod or tube relative to the outer tube; wherein the inserter tool is configured to draw the spreader into the bone anchor to fully deploy the tissue capture anchor and secure tissue to the bone.

At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Stone in view of Lee to include an inserter comprising a handle; an outer tube coupled to the handle; an inner rod or tube positioned within the outer tube and coupled to the spreader; an actuator shaft positioned within the handle and coupled to the inner rod; and a deployment knob coupled to the handle and the actuator shaft and configured to move the actuator shaft relative to the handle and the inner rod or tube relative to the outer tube; wherein the inserter tool is configured to draw the spreader into the bone anchor to fully deploy the tissue capture anchor and secure tissue to the bone as taught by Denham in order to facilitate the deployment of the tissue anchor.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot in view of new ground(s) of rejection.
a medial portion (tapered portion 415, Fig. 19) comprising a proximal end (proximal end of 415, Fig. 19) and a distal end (distal end of 415, Fig. 19), the proximal end of the medial portion connected to the distal end of the proximal portion (Fig. 19), the medial portion widens relative to the central longitudinal axis from the proximal end of the medial portion to the distal end of the medial portion (Fig. 19), wherein the distal end of the medial portion defines a first diameter (the diameter of distal end of the medial portion); and a distal portion (see figure below) comprising a proximal end (see figure below) with a second diameter (the diameter of the proximal end of the distal portion), wherein the second diameter is smaller than the first diameter (as shown in the figure below, the diameter at the proximal end of the distal portion is smaller than the diameter at the distal end of the medial portion) and a distal end (see figure below), the proximal end of the distal portion connected to the distal end of the medial portion (the proximal end of the distal portion is indirectly connected to the distal end of the medial portion via a small intermediate portion between the distal portion and the medial portion as indicated in figure below), the distal portion tapering toward the central longitudinal axis to a tip (distal tip of 406, Fig. 19 and 21); a through-hole (416, Fig. 19); and an angled portion (tapered portion 415 or distal tapered portion of 415, Figs. 19-21) configured to force the expandable tines to deploy as the spreader is advanced through the anchor body (Figs. 20-21); wherein the anchor body comprises a central hole (central hole or opening of 404, Figs. 19-21) adapted to receive the proximal end of the spreader; wherein the outside surface of each tine comprises at least two teeth (at least two 434, Figs. 19-21); wherein an outside surface of the tines comprise ridges or teeth which are configured to secure the anchor body within bone (Fig. 21 and Col. 11, lines 34-47).  However, Stone does not disclose that the tip is a pointed tip configured to spear tissue in the embodiment shown in Figs. 19-21; and the through-hole is formed and positioned through the distal end of the medial portion and through the proximal end of the distal portion.

    PNG
    media_image1.png
    778
    824
    media_image1.png
    Greyscale

Stone teaches, in another embodiment (Figs 25-26), an anchor insert (604, Figs. 25-26) for inserting into the anchor comprising: a pointed tip (606, Fig. 25) configured to spear tissue (Figs. 25-26 and Col. 13, lines 34-51).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the tip of the spreader or anchor insert of the embodiment shown in Figs. 19-21 of Stone to be a pointed tip configured to spear tissue as taught by the embodiment shown in Figs. 25-26 of Stone in order to assist the anchor in driving or piercing the tissue (Col. 13, lines 34-51).
Furthermore, Lee teaches, in the same field of endeavor (suture anchor), a through-hole (113 Fig. 3 or 133, Fig. 5) which can be formed and positioned either at the proximal portion or through the distal end of a medial portion and through the proximal end of the distal portion of an anchor (110, Fig. 3 or 130, Fig. 5.  In Fig. 5, the through-hole is formed through proximal end of a distal portion 131 and a distal end of a medial portion which is a portion of 130 between the distal portion 131 and a proximal portion of 130. See Figure below) for receiving a suture.

    PNG
    media_image2.png
    490
    693
    media_image2.png
    Greyscale

At the time of the invention, it would have been obvious to one of ordinary skill in the art to try to modify the through-hole of the spreader or anchor insert of Stone to be formed and positioned through the distal end of the medial portion and through the proximal end of the distal portion of the spreader or anchor insert for receiving a suture as taught by Lee instead of being located at the proximal portion of the spreader or anchor insert since it has been recognized that the through-hole formed and positioned through the distal end of the medial portion and through the proximal end of the distal portion of the spreader or anchor insert works equally well for receiving a suture as the through-hole formed and positioned at the proximal portion of the spreader or anchor insert (Also see Lee, Col. 3, lines 30-48).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/           Primary Examiner, Art Unit 3771